DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 claim the same limitations as claims 4-6 and are therefore duplicate claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13-14, 16-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US5644285 herein after “Maurer”) in view of Wade (US20130247690 herein after “Wade”). 
Claim 1: Maurer teaches a load cell (force sensor, Fig. 2), comprising: 
	a body assembly (Fig. 2) comprising
	a body element (second portion 20B) defining a measurement chamber (second chamber 26) having a closed end (the top of second portion 20B is closed via membrane 28) and an opposite open end (the bottom end of the second portion 20B is open to the sensor die 50), wherein the body element comprises a protruding member (plunger 34 including a second end 42 of the plunger 34) positioned within the measurement chamber and extending from the closed end toward the open end (Fig. 2 the plunger extends from the closed end toward the open end; also see Fig. 8); and 
	a base assembly (see annotated Fig. 2, below) secured at the open end of the body element, wherein the base assembly comprises a sense die (pressure sensor die 50) aligned with the protruding member (see Fig. 2), wherein the sensor die supports piezoresistors on a bottom surface of the diaphragm 48 to detect deformation in response to the deformation of the diaphragm 48 of the sensor die 50);
	wherein the protruding member (plunger 34) causes a stress in the sense die (the plunger 34 second end 42 is in contact with the deformable portion 48 of the pressure sensor due 50. Col. 6, lines 24-34), and wherein the stress in the sense die is correlated to a force (the amount of deformation of the deformation portion 48 deforms the piezoresistors to the same degree.  Col. 6, lines 34-38:  Although not illustrated in FIG. 2, a plurality of piezoresistors are disposed on the lower side of the diaphragm 48 and changes in the resistance of those piezoresistors in response to deformation of the diaphragm provides the ability to create an output signal responsive to that deformation.)
	wherein the load cell is prestressed (preloaded) by the protruding member (plunger 34 and second end 42 thereof) exerting a force on the sense die in a zero force condition (there is a force on the sensor die 50 even at atmospheric pressure, i.e. no load), and wherein the load cell is electronically calibrated to correlate a decrease in stress within the sense die to a pull force exerted on the load cell, and an increase in stress within the sense die to a push force exerted on the load cell (col. 11, lines 40-43: This preload can be used to permit the pressure sensor die to sense both positive and negative pressures. As an example, if the pressure within the first chamber 24 is reduced to a magnitude which is less than atmospheric pressure, the plunger 34 is actually caused to move in an upward direction to reduce its force against the pressure sensor die 50. In effect, this pressure in the first chamber 24 can remove a portion of the preload when it is less than atmospheric pressure.)
	Maurer fails to teach wherein a top surface of the sense die supports a circuit configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die.	
	However, the placement of the piezoresistors on the top or bottom surface is a design choice within the scope of a person having ordinary skill in the art. Their placement on the top or bottom surface does not affect the functionality thereof.  The placement can depend on the available surface area, interaction with other components or media, thickness of the diaphragm, etc. Therefore, it would have been obvious to place the piezoresistors on the top or bottom surface of the diaphragm in order to accurately reflect any deformation of the diaphragm.
	 

    PNG
    media_image1.png
    829
    576
    media_image1.png
    Greyscale

Claim 2: Maurer in view of Wade teaches the device of claim 1, previous.  Maurer further teaches wherein the protruding member (plunger 34) defines a first end secured at a closed end of the body element (Fig. 8) and an opposite distal end positioned adjacent the sense die (the rounded end 42 of the plunger is positioned adjacent to the sense die 50. Fig. 8; col. 10, lines 13-46).

Claim 10:  Maurer in view of Wade teaches the device of claim 1, previous.  Maurer teaches wherein the base assembly (annotated Fig. 2) further comprises a base element (The base element is the portion which encircles the pressure sensor die 50, conductive seal 54, and die support 56), and the sense die is attached to the base element (pressure sensor die 50 is attached to the base element of Fig. 2, between the seal 54 and the support 56). 

Claim 11: Maurer in view of Wade teaches the device of claim 10, previous.  Maurer fails to teach wherein the sense die is attached to the base element with a thermally or UV cured adhesive.  
	However, Wade teaches wherein the sense die 20 is attached to a substrate 12 in order to be held in position relative to the pin 42 (protruding member).  
	Maurer in view of Wade fails to explicitly teach the use of thermally-cured or UV-cured adhesive.  Different adhesives are compatible with different materials and can be chosen based on what materials are being bonded and what environment the adhesive will be exposed to in addition to other design considerations including cost, assembly, etc.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an adhesive, as taught by Maurer in view of Wade, including any suitable adhesive such as thermally-cured or UV-cured, in order to ensure the most reliable bond in the intended operating environment.
	 
Claim 13: Maurer in view of Wade teaches the device of claim 1, previous.  Maurer fails to teach the circuit is a Wheatsone bridge.  	
	However, Wade teaches the arrangement of piezoresistors to form a Wheatstone bridge on a diaphragm 22 [0024]. This is one of many suitable arrangements for piezoresistors to indicate an amount of deformation.
	It would have been obvious to arrange the piezoresistors of Maurer in a Wheatstone bridge configuration in order to utilize a well-known piezoresistive arrangement which offers a very accurate measurement of the deformation of a diaphragm or deformable element which the piezos are positioned on.

Claim 14: Maurer in view of Wade teaches the load cell as in claim 1.  Maurer teaches the use of conductive seal 54 which may be used to provide electrical contact between components and external leads.  Wade discusses signal conditioning circuitry (Wade [0047]-[0050]) which is mounted to a substrate 12 using adhesive (adhesive 31 or any suitable bonding mechanism including solder, eutectic, etc. [0047]).  The circuitry may be microprocessor, a microcontroller, an ASIC, or ASSP. 
	Maurer in view of Wade fail to teach wherein the electrical circuit is defined on one or more Printed Circuit Boards (PCBs), wherein the one or more PCBs are mounted on the base element with an adhesive.
	However, both Maurer and Wade use Piezoresistive elements which are mounted to a flexible member which deflects due to pressure/force from a protruding element. Both Maurer and Wade require the signals from the piezoresistors to be read out in order to be utilized.  The particular arrangement for electrical communication is a design choice within the scope of a person having ordinary skill in the art.  The choice can take into consideration factors such as space, operating environment, a requirement for real-time signal processing, etc. The communication can be a result of wires, printed wiring, buried wires, wireless communication, etc.  The processing can occur via populated circuit board, via a microprocessor, or an integrated circuit.  These are all options and considerations well known to those of ordinary skill in the art. The circuit boards, chips, or various circuit components can vary in size and operation (some may be better suited than others for particular environments, signals, and arrangements). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an electrical circuit defined on one or more Printed Circuit Boards (PCBs), wherein the one or more PCBs are mounted on the base element with an adhesive (adhesive is a well-known bonding means) in order to have a shorter path for the piezo-resistive signals to travel to signal processing circuitry, thus preserving the integrity of the signal.

Claim 16:  Maurer teaches a method of measuring a force, comprising: 
	monitoring stress of a sense die (pressure sensor die 50) of a load cell (pressure sensor of Fig. 2) caused by force exerted by a protruding member (plunger 34) on the sense die, 
	the load cell comprising a body assembly and a base assembly (see annotated Fig. 2, below), the body assembly comprising a body element (second portion 20B) defining a measurement chamber (second chamber 26) having a closed end (the top of second portion 20B is closed via membrane 28) and an opposite open end (the bottom end of the second portion 20B is open to the sensor die 50),
	the body element comprising the protruding member (plunger 34 including a second end 42 of the plunger 34) and extending from the closed end toward the open end (Fig. 2), the base assembly (see annotated Fig. 2, below) secured at the open end of the body element, and
	 the base assembly (The base assembly is the portion which encircles the pressure sensor die 50, conductive seal 54, and die support 56) comprising the sense die (pressure sensor die 50), wherein a surface of the sense die supports a circuit (col. 6, lines 33-38) configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die (the sensor is configured to detect deformation of the piezoresistors in response to the deformation of the diaphragm 48 of the sensor die 50;  the amount of deformation of the deformation portion 48 deforms the piezoresistors to the same degree.  Col. 6, lines 34-38:  Although not illustrated in FIG. 2, a plurality of piezoresistors are disposed on the lower side of the diaphragm 48 and changes in the resistance of those piezoresistors in response to deformation of the diaphragm provides the ability to create an output signal responsive to that deformation.), wherein the protruding member causes a stress in the sense die and the stress in the sense die correlates to a force (col. 6, lines 34-38), and 
	wherein the load cell is prestressed (preloaded) by the protruding member (plunger 34 and second end thereof 42) in a zero force condition associated with the load cell (there is a force on the sensor die 50 even at atmospheric pressure, i.e. no load); 
	correlating the stress to a push force or a pull force (positive and negative pressures) applied to the body element relative to the base assembly; and calibrating the load cell to correlate a decrease in the stress within the sense die to the pull force, or an increase in the stress within the sense die to the push force (col. 11, lines 40-43: This preload can be used to permit the pressure sensor die to sense both positive and negative pressures. As an example, if the pressure within the first chamber 24 is reduced to a magnitude which is less than atmospheric pressure, the plunger 34 is actually caused to move in an upward direction to reduce its force against the pressure sensor die 50. In effect, this pressure in the first chamber 24 can remove a portion of the preload when it is less than atmospheric pressure.)
	Maurer fails to teach wherein a top surface of the sense die supports a circuit configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die.	
	However, the placement of the piezoresistors on the top or bottom surface is a design choice within the scope of a person having ordinary skill in the art. Their placement on the top or bottom surface does not affect the functionality thereof.  The placement can depend on the available surface area, interaction with other components or media, thickness of the diaphragm, etc. Therefore, it would have been obvious to place the piezoresistors on the top or bottom surface of the diaphragm in order to accurately reflect any deformation of the diaphragm.
	 

    PNG
    media_image1.png
    829
    576
    media_image1.png
    Greyscale



Claim 17: Maurer in view of Wade teaches the method of measuring the force of claim 16, previous.  Maurer further teaches wherein monitoring the stress of the sense die comprises measuring a movement of the protruding member (Maurer teaches an embodiment wherein a preload force is applied to the diaphragm via the plunger 34.  The preload force ensures that the plunger is forced against the diaphragm even at atmospheric pressure.  This allows the detection of both positive and negative pressures. (col. 11, lines 40-53); Therefore a pull and push force will correspond to a positive and negative displacement of the plunger 34 toward and away from the deformable portion 48 of the sensor die 50.  Therefore, the movement of the plunger is measured by the stress on the sensor die 50).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor the movement of the protruding member of Maurer in view of Wade in order to sense both positive and negative pressures, i.e. sense in both directions of push and pull.

Claim 18: Maurer in view of Wade teaches the method of claim 16, previous. Maurer further teaches wherein monitoring the stress of the sense die comprises measuring movement of the protruding member with respect to the sense die (the device of Maurer monitors the movement of the plunger 34 by sensing the stress on the sense die 50, col. 6, lines 51-61: With continued reference to FIG. 2, an increase in pressure within the first chamber 24 will cause the flexible membrane 28 to deflect downward into contact with the upper surface of the first end 40 of the plunger 34. This contact will create a downward force on the plunger 34 and cause it to move downward within the tubular opening 36. This downward movement will exert a force on the deformable portion 48 of the pressure sensor die 50 and produce an output signal from the pressure sensor die that is representative of the deformation caused in the deformable portion of the pressure sensor die 50.  Therefore, the movement of the plunger 34 is monitored with respect to the sense die 50 because the output of the sense die is directly related to the movement of the plunger 34, therefore if the sense die changes an output, then the plunger has moved with respect to the sense die.)

Claim 19:  Maurer in view of Wade teaches the device of claim 16, previous.  Maurer in view of Wade fails to teach wherein correlating the stress to the push force or the pull force comprises comparing movement of the protruding member with a result of a calibration associated with the load cell.
	However, it is well understood to those of ordinary skill in the art and in view of the teachings of Maurer in view of Wade that the degree of deformation away from the standard at atmospheric pressure will result in a measurable change.  The measurable change due to movement of the plunger 34 and therefore the sensor die 50 which will need to be predetermined/calibrated in order to be usable and indicate a degree of deformation, otherwise the change will merely be greater or less than the no-load piezoresisitve measurement.   The operation of the device is such that it will accurately and consistently measure a load.  The load applied to the sensor die 50 is directly corresponds to the movement of the plunger.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correlate the push force or pull force applied to the body element with the result of calibration in order to have a specific indication of the amount of force applied to the pressure sensor and piezoresistors based on the measured output of the piezoresistors.


Claims 3 and 4 (claim 7 is identical to claim 4) are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Funnell (WO9505589 herein after “Funnell”).
Claim 3: Maurer in view of Wade teaches the device of claim 1, previous. Maurer in view of Wade fails to teach wherein an attachment element of the body assembly defines a threaded portion to engage an external measurement fixture.
	However, Funnell teaches a strain gauge force transducer (title) including a cover/button 2 having a threaded stud/attachment portion (Fig. 1) which forms a load point to translate the load to the beams 3 and strain gauges 5 thereon.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a threaded connection, as taught by Funnell, with the device of Maurer in view of Wade, in order to have a secure, threaded connecting means for the device to mount to a corresponding thread and translate a force from one side of the attachment element to the other.

Claim 4 (also claim 7):  Maurer in view of Wade teaches the device of claim 1, previous.  Maurer fails to teach wherein the body assembly further comprises an attachment element, and the attachment element and the body element are integrally formed from a common material.
	However, Funnell teaches a strain gauge force transducer (title) including a cover/button 2 having a threaded stud/attachment portion (Fig. 1) which forms a load point to translate the load to the beams 3 and strain gauges 5 thereon.   The attachment element is formed integrally with a casing 1. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the attachment element and the body integrally formed from a common material in order to simplify construction and ensure an air-tight body by having a single-piece construction with no seams which can potentially not be air-tight. 

Claim 5 (identical to claim 8) is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Funnell further in view of Burns (US5945732 herein after “Burns”)
Claim 5 (also claim 8): Maurer in view of Wade further in view of Funnell teaches the device of claim 4, previous.  Maurer in view of Wade further in view of Funnell fails to teach wherein the common material and the sense die comprise a substantially matching coefficient of thermal expansion.
	However, Burns teaches an IC package wherein materials are selected to match or balance the CTE’s and prevent warping.  The lead frame 12 is made as close a possible to the CTE of the silicon die 14.  The closer the CTE’s are, the more warp resistance the package 10 becomes (top col. 3). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose materials for the device of Maurer in view of Wade further in view of Funnell having substantially matching coefficients of thermal expansion (CTEs) in order to prevent any warping at the interface of the sense die and the base assembly.  
	
Claim 6 (identical to claim 9) is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Funnell further in view of Chapman (US5116331 herein after “Chapman”).
Claim 6 (also claim 9): Maurer in view of Wade further in view of Funnell fails to teach wherein the common material is Invar 42.  
	However, Chapman teaches a pressure transducer including a cylindrical electronics enclosure 29, Fig. 6, made of invar.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use Invar when making an electronics enclosure in order to have an enclosure with both low coefficient of thermal expansion and structural integrity. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Ashida et al. (US20150276517 herein after “Ashida”).

Claim 12: Maurer in view of Wade teaches the load cell as in claim 1.  Maurer teaches wherein the sense die is made of silicon (col. 4, lines 19-22).  However, Maurer in view of Wade fails to explicitly teach wherein the sense die comprises a single crystal silicon wafer. 
	However, Ashida teaches a load cell (Fig. 7) including a sense die (sensor chip 1) including a Wheatstone bridge (the four piezoresistive elements 11, Fig. 7) wherein the sense die comprises a single crystal silicon wafer ([0083] the Wheatstone bridge circuit that electrically connects four resistive elements 11 to each other is formed in the sensor chip and the plural resistive elements 11 are arranged so that the respective longitudinal directions of the plural resistive elements 11 match the <110> direction of the semiconductor substrate (silicon single crystal) having the (100) plane.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single crystal (or monocrystalline) silicon substrate in order to use a substrate for the Wheatstone bridge which will reduce the influence of thermal strain on the Wheatstone bridge arrangement while utilizing a widely available, reliable material.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Legat et al. (US7723232 herein after “Legat”).
Claim 15: Maurer in view of Wade teaches the device of claim 1, previous.  Maurer in view of Wade fails to teach wherein sensitivity of the sense die is configured based on a location of one or more piezoresistive sensors of the circuit with respect to a contact point between the protruding member and the sense die.
	However, Legat teaches a pressure-sensing silicon including piezoresistors 320 on a die 314, Fig. 3.  Legat teaches that the piezoresistors are placed at a position on the die 314 that deflects (e.g. the sensing region 360). Col. 5, lines 52-60.   Therefore, the sensitivity of the device is affected by the placement of the piezoresistors on the diaphragm and where the diaphragm is intended to and expected to flex, as identified by Legat.  Therefore, the placement of the piezoresistors is understood to be a result-effective variable and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure that the placement of the piezoresistors of Maurer in view of Wade are optimized to detect pressures in an anticipated detection range. 

Claim 20:  Maurer in view of Wade teaches the method of claim 16, previous.  Maurer in view of Wade fails to teach adjusting sensitivity of the sense die based on a location of one or more piezoresistive sensors of the circuit with respect to a contact point between the protruding member and the sense die.
	However, Legat teaches a pressure-sensing silicon including piezoresistors 320 on a die 314, Fig. 3.  Legat teaches that the piezoresistors are placed at a position on the die 314 that deflects (e.g. the sensing region 360). Col. 5, lines 52-60.   Therefore, the sensitivity of the device is affected by the placement of the piezoresistors on the diaphragm and where the diaphragm is intended to and expected to flex, as identified by Legat.  Therefore, the placement of the piezoresistors is understood to be a result-effective variable and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to ensure that the placement of the piezoresistors of Maurer in view of Wade are optimized to detect pressures in an anticipated detection range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20040085012, US20190360883: each teach the use of Invar for electronics packaging.  US20150276533 teaches placement of piezoresistors on a flexible diaphragm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        12/3/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855